EXHIBIT 99.1 TMX Interactive, Inc. Report of Clairmont Paciello & Co., P.C. F-2 Balance Sheets at December 31, 2009 and 2008 F-3 Statements of Operations for the Years Ended December 31, 2009 and 2008 F-4 Statements of Stockholders’ Deficit and Preferred Stock for the Years Ended December 31, 2008 and 2009 F-5 Statements of Cash Flows for the Years Ended December 31, 2009 and 2008 F-6 Notes to Consolidated Financial Statements F-7 INDEPENDENT AUDITORS' REPORT To the Board of Directors TMX Interactive, Inc. Conshohocken, PA 19428 We have audited the accompanying balance sheet of TMX Interactive, Inc. as of December 31, 2009 and 2008 restated and the related statements of operations, stockholders' deficit, and cash flows for the years then ended. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with auditing standards generally accepted in the United States of America. Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free from material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of TMX Interactive, Inc. as of December 31, 2009 and 2008 restated and the results of operations and its cash flows for the years then ended in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that TMX Interactive, Inc. will continue as a going concern.As discussed in Note B of the financial statements, under existing circumstances, there is substantial doubt about the ability of TMX Interactive, Inc. to continue as a going concern at December 31, 2010.Management’s plans in regard to that matter also are described in Note B.The financial statements do not include any adjustments that might result from the outcome of this uncertainty. Our audit was conducted for the purpose of forming an opinion on the basic financial statements taken as a whole. The schedules of general and administrative expenses on page 23 is presented for purposes of additional analysis and is not a required part of the basic financial statements. Such information has been subjected to the auditing procedures applied in the audit of the basic financial statements and, in our opinion, is fairly stated in all material respects in relation to the basic financial statements taken as a whole. /s/ Clairmont, Paciello & Co., P.C. King of Prussia, Pennsylvania July 26, 2010 F-2 TMX INTERACTIVE, INC. BALANCE SHEETS DECEMBER 31, ASSETS RESTATED CURRENT ASSETS Cash $ $ Accounts receivable Prepaid expenses TOTAL CURRENT ASSETS PROPERTY AND EQUIPMENT Less accumulated depreciation ) ) OTHER ASSETS Deposits Patents(net of accumulated amortization of $101,293 and $90,609 for the years ended December 31, 2009 and 2008 TOTAL OTHER ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES Accounts payable $ $ Accrued expenses — Accrued interest Current portion of long-term debt Deferred revenue Due to factor TOTAL CURRENT LIABILITIES LONG-TERM DEBT Accrued interest Mandatory redeemable preferred stock Notes payable – net of current portion TOTAL LONG-TERM DEBT TOTAL LIABILITIES STOCKHOLDERS' DEFICIT Preferred stock Common stock, $.001 par value, 12,000,000 authorized 3,966,250 issued and outstanding Accumulated deficit ) ) TOTAL STOCKHOLDERS’ DEFICIT ) ) $ $ See notes to financial statements. F-3 TMX INTERACTIVE, INC. STATEMENTS OF OPERATIONS YEAR ENDED DECEMBER 31, RESTATED SALES $ $ COST OF GOODS SOLD GROSS PROFIT GENERAL AND ADMINISTRATIVE EXPENSES LOSS FROM OPERATIONS ) ) OTHER INCOME (EXPENSES) Interest income — 24 Interest expense ) ) Interest expense – mandatorily Redeemable preferred stock ) NET LOSS $ ) $ ) See notes to financial statements. F-4 TMX INTERACTIVE, INC. STATEMENTS OF STOCKHOLDERS’ DEFICIT AND PREFERRED STOCK FOR THE YEARS ENDED DECEMBER 31, 2 Total Class D Accumulated Members’ and Preferred Stock Common Stock Deficit Stockholders’ Shares Amount Shares Amount Stockholders’ Deficit Balance at January 1, 2008 $ $ $ ) $ ) Accretion of Preferred Stock To redemption Value ) Net loss ( 2,727,765
